DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
The cancellation of all previous claims and introduction of new claims 3-21 is acknowledged.
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive. Since all claims are new a new rejection is made and applicable prior art is addressed in this new rejection. The applicant argues that “performing a minimal number of measurements (two) is highly beneficial to throughput in HVM metrology/process control;” however, this is not explicitly claimed.

Election/Restrictions
Newly submitted claims 8 and 18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original Claims 1 and 2 specify controlling polarization state of the illuminating light, while new Claims 8 and 18 specify illumination with unpolarized light.
Newly submitted claims 3-21 are drawn to the following patentably distinct species:

Species A is drawn to the embodiment described in [0025], [0032], [0056], [0062] corresponding to unpolarized illumination, (corresponds to claims 8 and 118), and
Species B is drawn to the embodiment of Fig. 2B described in [0056], [0062]-[0064] corresponding to unpolarized illumination, (corresponds to claims 9 and 19).

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For instance, in Species A, the sample is illuminated with unpolarized light, while in Species B, the sample is illuminated with polarized light. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 3-7, 10-17, 20, and 21 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a.	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
b.	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
c.	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
d.	the prior art applicable to one species would not likely be applicable to another species,
e.	the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112 and have different priority.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8 and 18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 14 is objected to because of the following informalities:  
“introducing a different of ninety degrees” should be - - introducing a difference of ninety degrees- -.  Appropriate correction is required.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit,” “measurement configuration,” and “collection channel” in claims 1, 13, and 16-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 9-17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being extremely vague and ambiguous as to the method steps and what they are acting upon and then going into great detail on the “configuration difference” between measurement, naming a “collection channel” without context. The vagueness and ambiguity make the claim highly confusing as to what is measured. Correction is required.
Claim 12 depends on cancelled Claim 1 and is therefore undefined. Claim 12 does not contain any new limitations, not present in Claim 3, so it is unclear what it should depend on. Correction is required.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being extremely vague and ambiguous. The claim defines an illumination unit, a light detection unit and a polarization unit that perform two measurements, but it does not specify how the “units” are arranged with respect to each other or the patterned sample under test, make the claim highly confusing as to the system configuration/arrangement. Correction is required.

Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claims 3 and 13, thereby containing all the limitations of the claims on which they depend.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 3-7, 9-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Li (Li et al., “Mueller matrix measurement of asymmetric gratings,” J. Micro/Nanolith. MEMS MOEMS 9(4), 041305 (Oct–Dec 2010), provided by applicant).
Regarding Independent Claim 3, Li discloses a method (by means of the device of Fig. 1, but refer to Figs. 1-10 for details of measurement) for use in measuring on patterned samples (Figs. 2 and 7 for example), the method comprising:
performing a first measurement, while applying a first measurement configuration (Mueller matrix calculations to obtain the Mueller elements requires multiple measurements with different polarizations, so a first measurement is comprised/included in the total number of measurements), on a patterned region of a sample (shown in Fig. 2) and generating a first data piece (Section 2.1, one R(αi) and Mi);
performing, while applying a second measurement configuration , a second measurement (Mueller matrix calculations to obtain the Mueller elements requires multiple measurements with different polarizations, so a second measurement is comprised/included in the total number of measurements) on the patterned region of the sample (shown in Fig. 2) and generating a second data piece (Section 2.1, another R(αi) and Mi); wherein the first measurement configuration differs from the second measurement by a configuration difference (Section 2.1, the corresponding rotation and Mueller matrices for each optical element); and
determining the symmetry of the one or more patterns based on the first data piece and the second data piece (Section 2.2, Equations 5-7); and
wherein the configuration difference (a) comprises at least a polarization parameter of a collection channel R(αi) and Mi with i = P, A, and C, are the corresponding rotation and Mueller matrices for each optical element, as the analyzer rotates, this is different for the different measurements), and (b) introduces a sensitivity to symmetry of one or more patterns of the patterned region that is higher than the sensitivity to parameters that differ from the symmetry (Section 2.2, Equations 5-7, Figs. 4-5, and 7-10).
Regarding Claim 4, Li discloses the method according to claim 3 wherein the configuration difference comprises introducing a different of ninety degrees between polarization states of detected radiation at the first and second measurements respectively (the analyzer rotates, so there is 90 degrees difference at some point).
Regarding Claim 5, Li discloses the method according to claim 3 wherein the configuration difference comprises facilitating a detection of counterclockwise radiation during one measurement of the first and second measurements and facilitating a detection of clockwise radiation during another measurement of the first and second measurements (the analyzer rotates, so this “facilitates” the claimed difference at some point).
Regarding Claim 6, Li discloses the method according to claim 3 wherein the determining the symmetry of the one or more patterns comprises applying a model-based analysis (a model that describes the periodic arrays of objects. The experimental Mueller matrix elements (first three rows available in our setup) are compared to simulated data using the rigorous coupled wave analysis (RCWA) formulation. The model is adjusted by means of nonlinear regression until an acceptable match is found, last para of 2.1).
Regarding Claim 7, Li discloses the method according to claim 3 wherein the determining the symmetry of the one or more patterns is based on signals obtained during a learning stage (building a model is a learning stage; a model that describes the periodic arrays of objects. The experimental Mueller matrix elements (first three rows available in our setup) are compared to simulated data using the rigorous coupled wave analysis (RCWA) formulation. The model is adjusted by means of nonlinear regression until an acceptable match is found, last para of 2.1).
Regarding Claim 9, Li discloses the method according to claim 3 wherein at least one of the first measurement and the second measurement comprises illuminating the patterned region with polarized radiation (Fig. 1).
Regarding Claim 10, Li discloses the method according to claim 3 wherein the determining of the symmetry of the one or more patterns comprises determining a direction of a symmetry (Fig. 2, δ<0 and δ>0).
Regarding Claim 11, Li discloses the method according to claim 3 wherein the determining of the symmetry of the one or more patterns comprises determining a level of a symmetry (the parameter δswa to quantify the tilting, section 2.2).
Regarding Claim 12, Li discloses the method according to claim 1, wherein the method consists essentially of the performing of the first measurement, the performing of the second measurement (Mueller matrix calculations to obtain the Mueller elements requires multiple measurements with different polarizations, so a first and second measurements are comprised/included in the total number of measurements) and the determining of the symmetry of the one or more patterns based on the first data piece and the second data piece (Section 2.2, Equations 5-7).

Regarding Independent Claim 13, Li discloses a system (Fig. 1, but refer to Figs. 1-10 for details of measurement) for measurements in patterned samples (Figs. 2 and 7 for example), the system comprising:
an illumination unit (Xe Arc Lamp and D2 Lamp), a light detection unit (Spectrometer and Cooled CCD Array) and a polarization unit (Polarizer) that are configured to (i) perform a first measurement, while applying a first measurement configuration (Mueller matrix calculations to obtain the Mueller elements requires multiple measurements with different polarizations, so a first measurement is comprised/included in the total number of measurements), on a patterned region of a sample (shown in Fig. 2) and generating a first data piece (Section 2.1, one R(αi) and Mi); and (ii) perform, while applying a second measurement configuration, a second measurement (Mueller matrix calculations to obtain the Mueller elements requires multiple measurements with different polarizations, so a second measurement is comprised/included in the total number of measurements) on the patterned region of the sample (shown in Fig. 2) and generating a second data piece (Section 2.1, another R(αi) and Mi); wherein the first measurement configuration differs from the second measurement by a configuration difference (Section 2.1, the corresponding rotation and Mueller matrices for each optical element); and
a control unit (implicit) configured and operable to determine a symmetry of the one or more patterns based on the first data piece and the second data piece (Section 2.2, Equations 5-7); and
wherein the configuration difference (a) comprises at least a polarization parameter of a collection channel (R(αi) and Mi with i = P, A, and C, are the corresponding rotation and Mueller matrices for each optical element, as the analyzer rotates, this is different for the different measurements), and (b) introduces a sensitivity to symmetry of one or more patterns of the patterned region that is higher than the sensitivity to parameters that differ from the symmetry (Section 2.2, Equations 5-7, Figs. 4-5, and 7-10).
Regarding Claim 14, Li discloses the system according to claim 13 wherein the configuration difference comprises introducing a different of ninety degrees between polarization states of detected radiation at the first and second measurements respectively (the analyzer rotates, so there is 90 degrees difference at some point).
Regarding Claim 15, Li discloses the system according to claim 13 wherein the configuration difference comprises facilitating a detection of counterclockwise radiation during one measurement of the first and second measurements and facilitating a detection of clockwise radiation during another measurement of the first and second measurements (the analyzer rotates, so this “facilitates” the claimed difference at some point).
Regarding Claim 16, Li discloses the system according to claim 13 wherein a determining, by the control unit, of the symmetry of the one or more patterns comprises applying a model-based analysis (a model that describes the periodic arrays of objects. The experimental Mueller matrix elements (first three rows available in our setup) are compared to simulated data using the rigorous coupled wave analysis (RCWA) formulation. The model is adjusted by means of nonlinear regression until an acceptable match is found, last para of 2.1).
Regarding Claim 17, Li discloses the system according to claim 13 wherein a determining, by the control unit, the symmetry of the one or more patterns is based on signals obtained during a learning stage (building a model is a learning stage; a model that describes the periodic arrays of objects. The experimental Mueller matrix elements (first three rows available in our setup) are compared to simulated data using the rigorous coupled wave analysis (RCWA) formulation. The model is adjusted by means of nonlinear regression until an acceptable match is found, last para of 2.1).
Regarding Claim 19, Li discloses the system according to claim 13 wherein at least one of the first measurement and the second measurement comprises illuminating, by the illumination unit, the patterned region with polarized radiation (Fig. 1).
Regarding Claim 20, Li discloses the system according to claim 13 wherein the control unit is configured to determine a direction of a symmetry (Fig. 2, δ<0 and δ>0).
Regarding Claim 21, Li discloses the system according to claim 13 wherein the control unit is configured to determine a level of a symmetry (the parameter δswa to quantify the tilting, section 2.2).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 9, 12, 13, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. US 10,876,959 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of US 10,876,959 B2 are much narrower than the current claims and consequently cover all the current claim limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 6,734,968 B1, US 6,804,003 B1, US 2009/0103093 A1, US 2011/0109906 A1, and US 2013/0070234 A1 provide examples of the equivalence of different polarization configuration in ellipsometry.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877